Citation Nr: 0807799	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for flexion contracture 
of the left little finger proximal interphalangeal (PIP) 
joint.  

2.  Entitlement to service connection for hypertension. 
 
3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from May 1958 to April 1962 
and August 1964 to January 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The issues of service connection for hypertension and a 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's pre-existing left little finger disorder 
was not aggravated by service.

2.  A cervical spine disorder was not incurred in service or 
within a year of separation from service and is not causally 
related to servce.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left little 
finger disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

2.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In May 2002, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice then required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
notes that the veteran was not provided notice of the 
disability rating and effective date regulations for these 
claims (notice was provided in May 2006 for a distinct 
claim).  No prejudice has resulted, however, because service 
connection has been denied for both claims, so any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining all available medical records and providing VA 
examinations.  Consequently, the Board finds the claims ready 
for adjudication.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309

Left little finger disorder

The May 1958 enlistment examination record notes that the 
veteran had a flexion deformity of the fifth finger of his 
left hand, which the examiner found not disabling.  The July 
1964 reenlistment examination clarifies that the veteran had 
a permanent fixation of the medial joint of the left little 
finger, and the veteran was noted to have fixation at 45 
degrees.  The examiner noted that the proximal and distal 
joints were free and flexible, enabling a fist with no loss 
of strength, so the examiner found the fixation was not 
disqualifying or disabling.  Subsequent examination records 
also report the existence of the flexion deformity, and an 
August 1976 examination record reports that the veteran's PIP 
joint had "flexion [of] 30 degrees."  The service 
examination records do not otherwise make any mention of the 
left little finger disorder, to include any findings or 
history of worsening, and the service medical records do not 
report any treatment or complaints pertaining to the left 
little finger.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  The evidence of record 
clearly indicates that the veteran had a left little finger 
disorder prior to entering service in August 1958.  
Consequently, the veteran is not considered sound at entry 
with respect to his left little finger.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, however, and the 
claimant brings a claim for service connection on the basis 
of aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

Post-service treatment records do not report any treatment or 
complaints pertaining to the left little finger.  An August 
2002 VA examination record reports that the veteran had a 75 
degree flexion contracture of the left small finger with 
further flexion to 95 degrees.  The examiner noted that there 
was some tenderness to palpation of the joint but no redness, 
heat, or swelling, and the veteran could make a good fist 
with full grip strength.  The veteran was diagnosed with 
flexion contracture of the PIP joint of the left small 
finger.  

The veteran has not submitted any evidence indicating that 
his left little finger disorder was aggravated by service.  
The service medical records do not report any treatments for 
or complaints pertaining to the left little finger, and the 
records do not report any indication of a worsening of the 
condition.  The post-service treatment records also do not 
include any findings that suggest that the condition was 
aggravated by service, and the Board notes that the 2002 VA 
examination record indicates that the veteran's flexion in 
the left little finger improved to 95 degrees, from the 30 
degrees flexion reported in August 1976.  Consequently, the 
Board finds that the veteran has not established aggravation 
of his preexisting left little finger disorder, and service 
connection must be denied.  

Cervical spine disorder

A March 1975 service medical record reports that the veteran 
complained of sore neck muscles, and the examiner assessed 
the veteran with "R[ule] O[ut] possible muscle spasm."  
Subsequent VA treatment records and the "abstracts of 
medical history" do not report any additional complaints of 
treatment for the neck, however, and the service examination 
records, to include the separation examination record, all 
report normal clinical findings for the "head, face, neck, 
and scalp."  

The veteran has reported receiving treatment for degenerative 
disc disease of the cervical spine from 1997 to 1999, and an 
undated private treatment record notes that the veteran had a 
history of osteoarthritis of the neck for which he was 
receiving treatment from a "Dr. B."  See Collins record 
(record presumably dating in 1999, based on context); January 
2004 VA examination record.  The Board notes that these 
treatment records are not associated with the claims file, 
and it appears that the treatment records are no longer 
available.  In a June 2002 statement, the veteran reported 
that Dr. B was no longer associated with his former 
orthopedic clinic, but that his treatment records would be 
associated with "Dr. A's" records.  The record indicates 
that Dr. A's records have been requested and all available 
records obtained, however; consequently, the Board finds that 
Dr. B's treatment records are no longer obtainable.  

An August 2002 VA examination record notes the veteran's 
history of chronic neck pain for the "last several years," 
which the veteran reported he was treated for during service.  
X-ray images indicated that the veteran had degenerative disc 
disease and osteoarthritic changes of the cervical spine.  
The veteran was diagnosed with chronic neck pain and 
"degenerative disc disease by history."  

The Board finds that service connection is not warranted for 
a cervical spine disorder.  Although the veteran has reported 
receiving treatment for neck problems in service, the service 
medical records do not corroborate that assertion; there is 
only one service treatment record pertaining to the neck, and 
no evidence of a chronic neck disorder in service.  It is 
also significant that this one treatment record was dated in 
March 1975, and there is no other medical evidence suggesting 
treatment for neck pain or the like, or for a neck 
disability, until over twenty years later.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

Additionally, the evidence does not include a competent 
medical opinion linking the veteran's current cervical spine 
disorder is to service.  Although the veteran has reported 
that his cervical spine disorder began in service, the 
veteran, as a layperson, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
medical evidence does not contain any competent medical 
evidence linking the current disorder to service or 
indicating that a chronic neck disorder began in service; 
consequently, service connection for a cervical spine 
disorder must be denied.  


ORDER

Service connection for flexion contracture of the left little 
finger PIP joint is denied.

Service connection for a cervical spine disorder is denied.  


REMAND

Further development is needed on the claim of service 
connection for hypertension.  VA regulations define 
hypertension as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2007).  

Service medical records do not report treatment for 
hypertension, or a diagnosis of hypertension, but the records 
do indicate numerous elevated blood pressure readings.  The 
service medical records indicate that the veteran's diastolic 
blood pressure was over 80 mm in approximately half the 
reported readings, with readings of 90 mm or higher in June 
1979, July 1980, and February 1981 and March 1981.  Based on 
the elevated in-service readings and the veteran's current 
diagnosis of hypertension, the Board finds that a VA opinion 
is needed to determine if the veteran's hypertension began in 
service.  See 38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of service 
connection for a psychiatric disorder.  Service examination 
records report the veteran's history of attempted suicide due 
to emotional strain, in 1967, and an "abstract of medical 
history" indicates that the veteran was treated at the Fifth 
Field Hospital for a laceration of the right wrist in July 
1967.  See April 1968 and December 1973 examination records.  
The service examination records report the veteran's history 
of being treated by a psychiatrist afterwards, and the 
records also report that the "suicidal gesture" was 
"thoroughly investigated" and determined to be an 
"attention-getting mechanism."  See December 1973, August 
1976, and April 1980 examination records.  The evidence of 
record does not contain the treatment records from this 
suicide attempt, and it does not appear that any medical 
records from the "Fifth Field Hospital" are associated with 
the claims file.  Hospital records, and service mental health 
records, are sometimes kept separately from service medical 
records, and the Board finds that the veteran's mental health 
records, specifically from the Fifth Field Hospital, should 
be specifically requested.  

Service medical records also report that the veteran was 
treated for nervousness and shakiness in November 1978, that 
he attended an alcohol rehabilitation clinic in July 1980, 
and that he was treated for "trouble sleeping" in September 
1984  Based on the foregoing evidence of in-service treatment 
and the current diagnoses of dysthymic disorder and 
adjustment disorder (see August 2002 VA examination record), 
the Board finds that the criteria of 38 U.S.C.A. § 5103A(d) 
are met and a medical examination should be conducted and an 
opinion should be obtained to determine if the veteran's 
psychiatric disorder was incurred in service.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain a medical 
opinion from an appropriate medical 
professional as to whether it is at least 
as likely as not that the veteran's 
hypertension had its onset in service, or 
is otherwise causally related to service.  
A rationale for this opinion should be 
provided, and review of the claims folder 
should be acknowledged.  If it is not 
possible to provide an opinion based on 
the evidence of record, further 
examination(s) should be conducted as 
required.  

2.  The AMC should request all service 
mental health records, specifically those 
dating in July 1976 from the Fifth Field 
Hospital.  If no records are available, 
this should be noted in the record, and 
the veteran should be so informed.  

3.  After all available treatment records 
have been obtained, the veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of his 
psychiatric disorder.  For any 
psychiatric disorder diagnosed, the 
examiner should state an opinion as to 
whether it is at least as likely as not 
that the disorder is related to or had 
its onset in service.  All testing deemed 
necessary by the examiner should be 
performed, and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination, and 
this fact should be noted in the report.

4.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


